Deemer, J.
The attorney general calls our attention to the fact that no bill of exceptions was ever prepared and signed, that there has never been any transcript of the shorthand reporter’s notes filed in the district court, and that the evidence has not been preserved and filed as required by law. An examination of the clerk’s transcript, which has been certified to this court, discloses the fact that the trial judge signed a skeleton bill of exceptions, in which he certified that the notes of the shorthand reporter filed in the district court on September 16, 1898, together with the exhibits and documentary evidence therein referred to, contain all the evidence adduced upon the trial. It does not appear, however, that these notes have been extended into' longhand, or that a transcript thereof has at any time been filed in the district court. If any such transcript was filed, it has not been certified to this court. As the attorney general has specifically denied that the evidence was properly preserved and made of record, appellant is required, under the rules, to furnish a transcript from the clerk establishing the fact. We cannot consider any question depending on the evidence adduced. All questions argued by appellant, save one relating to the instructions, involve rulings on evidence, and the sufficiency of the evidence to support the verdict. The instruction complained of is correct as an abstract proposition of law. Whether or not it was applicable to the proven facts, we cannot deter*145mine. We have examined the whole record with care, and discover no prejudicial error. The judgment of the district court is AEEIRMED.